     Case 3:17-cv-02305-BAS-RBB Document 20 Filed 01/28/21 PageID.1359 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARLEEN Y. QUIAMBAO,                                 Case No. 17-cv-02305-BAS-RBB
12                                     Plaintiff,
                                                          ORDER GRANTING MOTION FOR
13          v.                                            ATTORNEY’S FEES (ECF No. 17)
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                                    Defendant.
16
17
18          After successfully representing a Social Security disability benefits claimant, Ms.
19    Quiambao, in federal court, her counsel seeks attorney’s fees in the amount of $10,000.
20    (Mot. for Atty’s Fees, ECF No. 17.) The Government, in its role “resembling that of a
21    trustee,” see Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002), takes no position with
22    respect to the request. (ECF No. 19.) The Court agrees that the requested attorney’s fees
23    are reasonable and GRANTS the request.
24          Counsel entered into a contingency agreement with Plaintiff whereby she agreed to
25    pay 25% of past-due benefits awarded. (ECF No. 17-7.) After a successful appeal to this
26    Court and remand to the Commissioner, Plaintiff was awarded past due benefits of
27    $84,601.00. (Mot. for Atty’s Fees Attachs. A and B.)
28

                                                    -1-
                                                                                         17cv2305
     Case 3:17-cv-02305-BAS-RBB Document 20 Filed 01/28/21 PageID.1360 Page 2 of 2



1           Under 42 U.S.C. §406(b)(1)(A), counsel for a successful claimant, appealing the
2     denial of Social Security disability benefits, may receive a fee if the Court determines the
3     fee requested is reasonable and “not in excess of twenty-five percent of the total of the past-
4     due benefits to which the claimant is entitled” by reason of such appeal. Generally, a Court
5     is required to credit a contingency fee agreement but may reduce the amount of the award
6     for substandard performance, delay, or benefits that are not proportionate to the time spent
7     on the case. Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009). In this case, counsel
8     requests less than the 25% contingency fee and documents 56 hours expended in pursuing
9     the appeal in the federal district court. (ECF No. 17-4.)
10          The Court, therefore, finds that the requested attorney’s fees in the amount of
11    $10,000 is reasonable and should not be reduced. The Motion for Attorney’s Fees in the
12    amount of $10,000 (ECF No. 17) is GRANTED.
13          IT IS SO ORDERED.
14
15    DATED: January 28, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
                                                                                             17cv2305
